Citation Nr: 9904790	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.

(The issues of whether new and material evidence has been 
presented to reopen claims for service connection for a right 
eye disability and right ear hearing loss and entitlement to 
an increased evaluation for arthritis due to trauma to the 
right hand, status post fracture of the second and fifth 
metacarpals, currently evaluated as 10 percent disabling, 
will be the subject of a separate decision under a different 
docket number.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to September 
1952.  This appeal arises from a March 1996 rating decision 
of the Columbia, South Carolina, Regional Office (RO).  In 
this decision, the RO determined that the veteran had failed 
to submit the requisite new and material evidence needed to 
reopen his claim for service connection for a low back 
disability.  The veteran appealed this decision.

In his substantive appeal (VA Form 9) received in July 1996, 
the veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  However, he withdrew this request in a 
written statement received in January 1998.


REMAND

The last statement of the case concerning the issue on appeal 
was sent to the veteran in July 1996.  Since that date, a 
large amount of new records have been incorporated into the 
veteran's claims files.  There is no indication in the record 
that the RO has reviewed this evidence in connection with his 
attempt to reopen his claim for service connection for a low 
back disability.  According to 38 C.F.R. § 20.1304 (1998), 
when pertinent evidence has been received by the Board that 
the RO has not reviewed, and no waiver of RO consideration is 
attached to this evidence, the Board must remand the case to 
the RO.  The undersigned finds that the evidence associated 
with the claims files since July 1996 is pertinent to the 
veteran's request to reopen his claim for a low back 
disability.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "new and material evidence" as provided 
in 38 C.F.R. § 3.156(a) had been impermissibly defined in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) as requiring 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  In this appeal, the RO has based its 
denial of the veteran's claim on a finding that there was no 
reasonable possibility of a change in outcome.  See July 16, 
1996, Statement of the Case.  Accordingly, the RO must 
consider this issue in light of the Federal Circuit's opinion 
in Hodge.

The RO should rely on the language of 38 C.F.R. § 3.156(a) 
itself to determine whether new and material evidence has 
been submitted sufficient to reopen the claim, Thus, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

Under the circumstances, the claim is REMANDED for the 
following action:

The RO should review all the evidence 
associated with the veteran's claims 
files and determine if his request to 
reopen his claim for service connection 
for a low back disability may now be 
granted.  This determination should be 
made pursuant to the decision of the 
Federal Circuit in Hodge v. West.  If the 
RO's decision remains adverse to the 
veteran, then he and his representative 
should be issued a supplemental statement 
of the case and given the appropriate 
amount of time to respond.  Thereafter, 
the case must be returned to the Board 
for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required from the veteran until further 
notified.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


